Citation Nr: 0835698	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  06-26 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bladder cancer, claimed 
as due to exposure to radiation in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1962 to 
August 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran essentially contends that his bladder cancer is 
the result of exposure to radiation while working as an 
intercept controller and weapons controller with the 615th 
Aircraft Control and Warning Squadron in the Borfink Bunker 
at Birkenfeld, Germany.  The veteran believes that there is a 
link between his cancer and the radar console/scope equipment 
with which he worked.  The Board notes that the veteran's 
assignment to this facility from April 1965 to November 1967 
is reflected in his service personnel records.  The veteran's 
personnel files reflect that he served as an intercept 
controller and a weapons controller during this period of 
service, and that he was also a weapons controller for 
periods before and after his time at Borfink Bunker.  The 
military occupational specialty (MOS) at the time of his 
separation from service was that of weapons director, staff 
officer.  

The Board notes in passing that specific law and regulations 
cover entitlement to service connection for conditions 
claimed to be due to exposure to ionizing radiation in 
service.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. §§ 3.309(d), 
3.311.  However, the United States Court of Appeals for 
Veterans Claims (Court) has taken judicial notice that radar 
equipment emits microwave-type non-ionizing radiation, which 
is not subject to review under the ionizing radiation statute 
and regulations.  See Rucker v. Brown, 10 Vet. App. 67, 69-72 
(1997) citing The Microwave Problem, Scientific American, 
September 1986; Effects upon Health of Occupational Exposure 
to Microwave Radiation (RADAR), American Journal of 
Epidemiology, Vol. 112, 1980; and Biological Effects of 
Radiofrequency Radiation, United States Environmental 
Protection Agency, September 1984. 

The veteran has submitted literature discussing possible 
links between exposure to radar and different types of 
cancers.  These articles contain suggestions that radar 
exposure may lead to increased risk of developing urinary 
tract cancers.

The veteran has not had a VA examination, and there is no 
medical opinion of record either supporting or refuting the 
veteran's contentions.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court held that VA must provide a medical examination and/or 
obtain an opinion when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the 
appellant's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the VA to make a decision on the claim.  

The Board finds that the standards of McLendon are met in 
this case.  There is current evidence of bladder cancer, and 
the credible evidence reflects that the veteran worked with 
radar equipment during service.  The veteran has also 
submitted treatise evidence of a possible link between radar 
and bladder cancer. 

The Board is cognizant that medical evidence that is 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see 
also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  However, 
the Court has held that medical treatise evidence can, in 
some circumstances, constitute competent medical evidence.  
See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports and 
analyses).

Although the medical treatise evidence submitted in this case 
may not be specific enough to the veteran's case to be 
conclusive, the Board believes that it does meet the low 
threshold in McLendon so as to suggest an association between 
his military service and his current disability.  Therefore, 
the Board believes that a VA examination is necessary in 
order to decide this claim.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the veteran 
for a VA examination to determine the 
likely etiology of his bladder cancer.  
The claims folder must be provided to the 
examining physicians for review in 
conjunction with the examination.  All 
findings should be reported in detail.  

The VA examiner should express an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
bladder cancer was incurred or aggravated 
as a result of the veteran's military 
service, to include as a result of 
exposure to radiation from his work with 
radar equipment.

The examiner should fully explain the 
reasoning behind any conclusions that are 
reached, including through discussion of 
any pertinent medical literature.

2.  After the development requested above 
has been completed, the AMC should again 
review the record.  If the benefit sought 
on appeal remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




